Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Drawings are Required
The amended reproductions/drawings are objectionable because each view has been improperly designated as Figures. Such a designation is neither proper nor consistent with the amended descriptions of the reproductions in the specification.  The views in the reproductions need not be labeled as figures and should reflect the numerical sequence identified in the specification.  Furthermore, in accordance to the Hague Agreement, the original numbering of the reproductions as they appear in the WIPO publication must be preserved.
In accordance to the above, applicant is required to submit replacement reproductions where the “FIG.” abbreviation is omitted. Additionally, applicant must restore the original numbering format of the views as they had appeared on the International WIPO publication. In other words, the designations in the reproductions of FIG. 1.1-1.7 must be amended to read as 1.1-1.7.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. These corrections should be made and submitted prior to the issue fee payment.

Amendment to the Specification
In the amended specification, a feature description pertaining the broken line showings has been added. However, said description is not fully comprehensive in that it fails to distinguish between the two types of broken lines used in the drawings. The provided description is mainly relevant to the standard broken lines of even dash form and do not actually explain the broken lines of dash-dot form. For clarity of understanding, the paragraph in the specification that reads:
[The broken lines in the drawings depict portions of the seat part for a stroller trailer for children or jogging stroller that form no part of the claim.]
has been amended to read as follows:
-- The even dash-dash broken lines in the drawings illustrate portions of the seat part for a stroller trailer for children or jogging stroller that form no part of the claimed design. The dash-dot broken lines in the drawing illustrate boundaries of the claimed design. --
Replacement Drawings
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914